UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
                                                      :
In re:                                                :       Chapter 11
                                                      :
SALIL PRASAN MANILAL,                                 :       Case No. 20-11393 (SCC)
                                                      :
                  Debtor.                             :
                                                      :
                                                      :
ICICI BANK UK PLC,                                    :
                                                      :
                  Plaintiff,                          :
                                                      :       Adv. Pro. No. 20-1191 (SCC)
v.                                                    :
                                                      :
SALIL PRASAN MANILAL,                                 :
                                                      :
                  Defendant.                          :
------------------------------------------------------x

ORDER GRANTING, IN PART, PLAINTIFF’S MOTION FOR (A) ABSTENTION AND
          REMAND; AND (B) RELIEF FROM THE AUTOMATIC
                 STAY PURSUANT TO 11 U.S.C. § 362(d)

        Upon the motion (“the Motion”) dated July 14, 2020 of ICICI Bank UK PLC (“ICICI”)

for: (A) Abstention and Remand; and (B) Entry of an Order Granting Relief From the

Automatic Stay Pursuant to 11 U.S.C. § 362(d) [D.I. 11]; and upon the objection to the

Motion by the above-captioned debtor (the “Debtor”) dated August 26, 2020 [D.I. 17] (the

“Objection”); and upon Suraj Manilal and Pavan Manilal’s (the “Manilal Brothers”) response to

the Motion dated August 28, 2020 [D.I. 19]; and upon ICICI’s reply to the Objection dated

September 1, 2020 [D.I. 19]; and a hearing on the Motion having been held before the Court on

September 9, 2020 (the “Hearing”); and for the reasons set forth on the record at the Hearing;

and after due deliberation and sufficient cause appearing therefor, it is hereby ORDERED that:

        1.      The Motion is granted, in part, as set forth herein.

                                                          1
         2.    The Court abstains as set forth on the record at the Hearing and, pursuant to 28

U.S.C. § 1452(b), remands to the New York Supreme Court or the Appellate Division – First

Department (collectively, the “State Court”) the action removed by the Debtor from the New

York Supreme Court, New York County, Index No. 162082/2018 (the “State Court Action”)

which, upon its removal, was assigned Adversary Proceeding No. 20-1191 by this Court (the

“Adversary Proceeding”).

         3.    The Clerk of this Court is ordered to transfer the State Court Action to the United

States District Court for the Southern District of New York to effectuate the remand to the State

Court.

         4.    Nothing by this Order (a) shall create or prejudice any rights or interests, if any,

of the Manilal Brothers in the State Court, including, but not limited to, a motion to intervene in

the State Court, or any other right, claim or defense they may have, or (b) shall create or

prejudice any rights, if any, of ICICI from objecting to any motion to intervene on any grounds,

or any other right, claim or defense it may have.

         5.    ICICI’s request for relief from the automatic stay in the above-captioned

bankruptcy case is granted under 11 U.S.C. § 362(d)(1) for ICICI, the Debtor, the Manilal

Brothers, and any other party, to address their respective rights, claims and defenses relating to

the State Court Action and the apartments subject to the Order of Attachment (as defined in the

Motion) in the State Court.

         6.    Notwithstanding the foregoing, absent further Order of this Court, the automatic

stay under 11 U.S.C. § 362 in the above-captioned bankruptcy case remains in force with respect

to (a) ICICI exercising any enforcement remedy with respect to any ruling by the State Court

against the Debtor or against the apartments subject to the Order of Attachment (as defined in the



                                                    2
Motion), and (b) ICICI submitting a proposed judgment to the New York County Clerk for entry

of final judgment in connection with the grant of summary judgment in lieu of complaint as set

forth in the Decision and Order dated May 27, 2020 in the State Court Action.

       7.      The terms and conditions of this Order are effective immediately upon entry.

       8.      This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation or interpretation of this Order.



                                              /S/ Shelley C. Chapman
Dated: September 15, 2020                     HONORABLE SHELLEY C. CHAPMAN
       New York, New York                     UNITED STATES BANKRUPTCY JUDGE




                                                 3
